PER CURIAM:
Ryan Devon Privott appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Privott, No. 2:03-cr-00172-AWA-FBS-2 (E.D. Va. filed Mar. 12, 2012 & entered Mar. 13, 2012). We dispense with oral argument *294because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.